  1                                                                       Honorable Ricardo S. Martinez
  2

  3

  4

  5

  6

  7

  8                                UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
  9                                         AT SEATTLE
 10    MARK HOLADAY,
 11                           Plaintiff,                      Case No. 19-cv-01199-RSM
 12            v.                                             STIPULATED MOTION TO AMEND
                                                              DISCOVERY MOTIONS DEADLINE
 13    KEYBANK N.A.,
                                                              Noted for Hearing: 7/13/21 (w/o oral
 14                           Defendant.                      argument)
 15

 16            Plaintiff Mark Holaday and defendant KeyBank NA are cooperating and anticipate
 17    wrapping up discovery without asking the Court to get involved. But the discovery motions
 18    deadline is currently scheduled for July 15, 2021, and there is still a bit more work to do. The
 19    parties request an extension of that deadline until August 12, 2021.
 20            The Court may modify a deadline in its pretrial order for good cause. FRCP 16(b)(4); see
 21    also Nikfard v. State Farm Fire & Cas. Co., 2020 WL 6491368, at *1 (W.D. Wash. Oct. 6, 2020).
 22    An extension of the discovery motions deadline prevents either party from filing an unnecessary
 23    motion merely to preserve its rights while they continue to cooperate. And because all other pretrial
 24    deadlines and trial dates would remain the same, resolution of this case will not be further delayed.
 25    For those reasons, good cause exists for the extension.
 26



                                                                                             MILLER NASH LLP
STIPU
STIPULATED MOTION TO AMEND DISCOVERY                                                             ATTORNE YS AT L AW
                                                                                        T: 206. 62 4. 830 0 | F: 206. 34 0. 959 9
MOTIONS DEADLINE - 1
MOT                                                                                                     P I E R 70
                                                                                            2801 AL ASKAN W AY , STE 300
(Case N
      No. 19-cv-01199-RSM)                                                                 SE ATTL E , WASHI NG TON 981 21
  1            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  2    DATED: July 13, 2021                    s/ Setareh Mahmoodi
                                               Setareh Mahmoodi, WSBA No. 44288
  3                                            Attorney for Plaintiff
  4    DATED: July 13, 2021                    s/Kellen A. Hade
                                               Kellen A. Hade, WSBA No. 44535
  5                                            Attorney for Defendant
  6
               PURSUANT TO STIPULATION, IT IS SO ORDERED.
  7
       DATED:        July 15, 2021
  8

  9

 10
                                               A
                                               Ricardo S. Martinez
                                               Chief United States District Court Judge
 11

 12

 13

 14

 15

 16

 17

 18
       4853-1308-0561.1
 19

 20

 21

 22

 23

 24

 25

 26



                                                                             MILLER NASH LLP
STIPU
STIPULATED MOTION TO AMEND DISCOVERY                                             ATTORNE YS AT L AW
                                                                        T: 206. 62 4. 830 0 | F: 206. 34 0. 959 9
MOTIONS DEADLINE - 2
MOT                                                                                     P I E R 70
                                                                            2801 AL ASKAN W AY , STE 300
(Case N
      No. 19-cv-01199-RSM)                                                 SE ATTL E , WASHI NG TON 981 21
